Citation Nr: 1106855	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  10-40 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for chronic serofibrinous pleurisy.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1943 to June 1946.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a December 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO).  

The issues of entitlement to an increased evaluation in excess of 
10 percent for chronic serofibrinous pleurisy and service 
connection for a low back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed March 1949 decision, the RO denied service 
connection for a back condition.

2.  Evidence received since the March 1949 decision rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for a low back 
disability.




CONCLUSIONS OF LAW

1.  The March 1949 rating decision which denied service 
connection for a back condition is final. 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received subsequent to the March 1949 decision 
is new and material; the claim for service connection for a low 
back disability is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 
3.317, 20.1105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a June 2009 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claims, evidence VA would 
reasonably seek to obtain, and information and evidence for which 
the Veteran was responsible.  The June 2009 letter also provided 
the Veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010). With respect to new and material evidence 
claims, VA must notify a claimant of the evidence and information 
that is necessary to (1) reopen a claim, and (2) establish 
entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1) (2010); Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Thus, VCAA notice must include an explanation of the 
meaning of both "new" and "material" evidence, and must describe 
the particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown at 
the time of the prior final denial.

The Veteran was not provided VCAA notice with an explanation of 
the meaning of both "new" and "material" evidence; and VA did 
not provide notice of the particular type of evidence needed to 
substantiate elements found to be insufficiently shown at the 
time of the previous denial of service connection.  Although VA 
did not provide the Veteran with adequate notice in regard to new 
and material evidence, in light of the Board's favorable decision 
on that issue, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Veteran's service treatment records, private treatment 
records, and VA examinations have been associated with the claims 
file.  Although a VA examination was not conducted with respect 
to the Veteran's new and material evidence claims, VA is not 
required to obtain an examination for a claim to reopen a finally 
decided decision.  38 C.F.R. § 3.159(c).  VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of his 
claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


B. Law and Analysis

1. New and Material Evidence

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including arthritis, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO previously considered and denied the Veteran's claim for 
service connection for a back condition in a March 1949 rating 
decision.  The Board is required to determine whether new and 
material evidence has been presented before it can reopen a claim 
and readjudicate service connection or other issues on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).

If new and material evidence is presented or secured with respect 
to a finally adjudicated claim, VA shall reopen and review the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  
New evidence means existing evidence not previously submitted to 
agency decisionmakers.  38 C.F.R. § 3.156(a) (2010).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the case is 
reopened, the presumption as to the credibility no longer 
applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence must be both new and material; if the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312 (1999). If the Board 
determines that the evidence submitted is new and material, it 
must reopen the case and evaluate the appellant's claim in light 
of all the evidence. Justus v. Principi, 3 Vet. App. at 512.

The last final rating decision was in March 1949.  In that 
decision, the RO found that there was no evidence of a back 
injury or disease that was incurred in service.  Thus, the Board 
finds that new and material evidence in this case must establish 
that the Veteran's current back disability was incurred or 
aggravated in service.

Evidence received subsequent to the March 1949 rating decision in 
relation to the Veteran's back claim includes: (1) private 
treatment records dated from 2003 to 2008; (2) lay statements 
from the Veteran; and (3) a Board hearing transcript. This 
evidence is new in that it has not previously been submitted.  
The Board notes that the Veteran also submitted copies of a 
February 1949 letter from Dr. G.K.C. in support of his claim.  
This evidence was previously of record and is not new.  

The Board finds that the new evidence submitted is material.  
During the Veteran's Board hearing, and in his lay statements, he 
described sustaining a back injury in service when he fell off 
his ship and landed on the pavement approximately 10 feet below.  
The Veteran reported that he was seen in sick bay after the 
injury.  He reported that he had x-rays taken which were negative 
and that he was assigned light duty for about one week.  His lay 
statements and hearing testimony also attest to chronicity or 
continuity of his back symptoms after discharge.  Private 
treatment records show that the Veteran has currently diagnosed 
lumbar spondylosis, and facet arthrosis with a small anterior 
synovial cyst on the right at L2-3.  New evidence of record 
indicates that the Veteran sustained a back injury in service, 
and that he has continued back problems since service.  The Board 
finds that this evidence, in combination with evidence previously 
of record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim.  Accordingly, the Board finds 
that the Veteran has submitted new and material evidence 
sufficient to reopen a claim of entitlement to service connection 
for a low back disability.  As such, the claim has been reopened.

However, as explained in the REMAND below, further development is 
necessary before the Board can address the merits of the 
Veteran's claim.


ORDER

The claim of entitlement to service connection for a low back 
disability is reopened, and to this extent only, the appeal is 
granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  

1.  Chronic Serofibrinous Pleurisy.  

Where a claimant asserts that the disability in question has 
increased in severity since the most recent rating examination, 
an additional examination is appropriate. See VAOPGCPREC 11-95 
(1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

During the Veteran's January 2011 Board hearing, he indicated 
that his current respiratory disorder had gotten worse in the 
last two years and that he had problems with shortness of breath 
all of the time.  In light of the foregoing, the Board finds that 
a remand for an additional VA examination is necessary to address 
the current severity of the Veteran's service-connected chronic 
serofibrinous pleurisy.  

2.  Low Back Disability 

A medical examination or medical opinion may be deemed necessary 
where the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered an 
event, injury or disease in service, and indicates that the 
claimed disability may be associated with the established event, 
injury or disease in service.  See Id; McLendon v. Nicholson, 20 
Vet App. 79, 83 (2006).  

The Veteran has provided testimony describing an in-service back 
injury occurring in 1944, where fell off his ship and landed on 
the pavement approximately 10 feet below.  The Veteran reported 
that he was seen in sick bay after the injury.  He reported that 
he had x-rays taken which were negative and that he was assigned 
light duty for about one week.  The Veteran reported that he was 
seen that same year after his separation from service in 1946 for 
back pain, and reported having back problems since that time.  

A 1949 letter from Dr. G.K.C. notes that the Veteran reported 
being seen at the VA Medical Center in Nashville, Tennessee for 
low back pain in 1947.  The Veteran also described his in-service 
injury at that time.  X-rays showed thinning of the lumbosacral 
joint.   Dr. G.K.C. found that the Veteran's x-rays suggested 
that the Veteran suffered from chronic lumbosacral strain, which 
he related to the Veteran's in-service accident.   Private 
treatment records show that the Veteran is currently diagnosed 
with lumbar spondylosis, and facet arthrosis with a small 
anterior synovial cyst on the right at L2-3.

In light of the "low threshold" as announced in McLendon, the 
Board finds that remand for a VA examination is necessary to 
determine if the Veteran's currently diagnosed back disability is 
related to service.  

The Board notes that in providing an opinion, the VA examiner 
should consider lay evidence provided by the Veteran.  In that 
regard, the Veteran is competent to report his symptomatology in 
service.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has indicated that the Board may not 
rely on a medical opinion in which it is determined that a 
veteran's lay statements lack credibility solely because it is 
not corroborated by contemporaneous medical records.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be 
adequate, a medical opinion must be based upon an accurate 
factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
This includes considering a veteran's lay assertions of 
symptomatology that he is competent to observe, unless the Board 
has explicitly found that the assertions are not credible.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should refer the case for a VA 
respiratory examination to determine the 
current severity of the Veteran's service-
connected chronic serofibrinous pleurisy.  
The claims folder must be made available to 
the examiner for review, and the examination 
report should reflect that such review was 
completed.  All indicated tests should be 
performed and the findings reported in 
detail.

2.  The RO/AMC should refer the case for a VA 
orthopedic examination to address the 
etiology of the Veteran's claimed back 
disability.  The claims folder must be made 
available to the examiner for review before 
the examination.  The examiner must review 
the entire claims folder to include available 
service records, a February 1949 letter from 
Dr. G.K.C., and lay testimony provided by the 
Veteran.  

The examiner should list all current 
diagnoses manifested by the Veteran 
pertaining to his claimed low back 
disability.  For each such diagnosis, the 
examiner should render an opinion as to 
whether any currently diagnosed disorder is 
at least as likely as not etiologically 
related to the Veteran's military service.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide clear rationale for 
his or her opinion with references to the 
evidence of record and must provide a 
discussion of the facts and medical 
principles involved.   The examiner should 
specifically address the Veteran's lay 
statements with respect to his in-service 
injury and treatment, and should discuss the 
significance of any findings from a February 
1949 letter from Dr. G.K.C.

3.  After all development has been completed, 
the RO/AMC should review the case again based 
on the additional evidence.  If the benefits 
sought are not granted, the RO/AMC should 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case, 
and should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


